DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: the claim recites to “the turning operation” but this lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “operated at a Vc . . . , at an ap” in Lines 2-3.  It is not clear what the variables represent.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. No. 2011/0048183 A1) in view of Konyashin et al. (US Pub. No. 2012/0177453 A1).
(Claims 1, 8 and 9) Shin discloses a method of cutting titanium (¶ 0008) with a cutting tool of a cemented carbide substrate WC (¶ 0028) and a binder phase (¶ 0028).  Also, the method involves the use of a cryogenic coolant (¶ 0008). Shin does not explicitly disclose the grain size or binder phase percentage as claimed.
Konyashin et al. (“Konyashin”) discloses a cutting tool of cemented carbide with a binder phase being between 1 and 50 wt% Co (¶¶ 0021, 0059) and with an exemplary average WC grain size of 4.5 μm (¶ 0081).  It is noted that the binder phase percentage in the example disclosed in paragraph 0081 is set to 10 percent.  The cemented carbide is free from eta phase and free graphite (¶¶ 0018, 0020, 0063, 0082).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with a composition of binder phase percentage, WC average grain size, eta phase and free graphite as taught by Konyashin in order to improve the life of the cutting tool (¶ 0025).  The binder phase percentage range (and approximate example value) overlaps (or are near) the claimed range and is a result-effective variable because it impacts substrate strength, heat resistance and level of being brittle.  As such, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with a binder phase as claimed in order to optimize the insert strength, heat resistance, and level of brittleness.  See In re Aller
(Claim 2) The coolant is liquid nitrogen (Shin ¶¶ 0008, 0011, 0025; Clm. 6, 20).
(Claim 4) The method of Shin discloses the turning operation being operated at a cutting speed of 150 m/min, a feed of 0.075 mm/rev and a depth of 0.76 (Shin ¶ 0036).
(Claim 10) The method of Shin discloses an uncoated tool (Shin ¶¶ 0028, 0036).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. No. 2011/0048183 A1) in view of Konyashin et al. (US Pub. No. 2012/0177453 A1) further in view of Levasseur et al. (US Pub. No. 2018/0104750 A1).
Shin does not explicitly disclose the coolant being provided through internal cooling through a tool holder.
Levasseur et al. (“Levasseur”) discloses a cutting tool (20) with a turning insert for a turning operation on titanium (¶¶ 0015-0016).  During cutting, a coolant, being liquid nitrogen, is applied internally, through the inside of the cutting tool (20; ¶ 0015).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with an internal coolant delivery as suggested in Levassuer in order to deliver coolant while providing clearance and/or deliver coolant regardless of cutting depth. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: use of a known technique to improve similar devices in the same way; and applying a known technique to a known device ready for improvement to yield predictable results).



Claims 1, 2, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Levasseur et al. (US Pub. No. 2018/0104750 A1) in view of Konyashin et al. (US Pub. No. 2012/0177453 A1).
(Claims 1, 8 and 9) Levasseur discloses a method of cutting titanium (¶ 0016) with a cutting tool being a turning tool (¶ 0015).  Also, the method involves the use of a cryogenic coolant (¶ 0015).  Levasseur does not explicitly disclose the cutting tool materials as claimed.
Konyashin discloses a cutting tool of cemented carbide with a binder phase being between 1 and 50 wt% Co (¶¶ 0021, 0059) and with an exemplary average WC grain size of 4.5 μm (¶ 0081).  It is noted that the binder phase percentage in the example disclosed in paragraph 0081 is set to 10 percent.  The cemented carbide is free from eta phase and free graphite (¶¶ 0018, 0020, 0063, 0082).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Levasseur with a binder phase percentage and WC average grain size as taught by Konyashin in order to improve the life of the cutting tool (¶ 0025).  The binder phase percentage range (and approximate example value) overlaps (or are near) the claimed range and is a result-effective variable because it impacts substrate strength, heat resistance and level of being brittle.  As such, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with a binder phase as claimed in order to optimize the insert strength, heat resistance, and level of brittleness.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 2) The coolant is liquid nitrogen (Levasseur ¶ 0015).
(Claim 6) Levasseur discloses a cutting tool (20) with a turning insert for a turning operation on titanium (¶¶ 0015-0016).  During cutting, a coolant, being liquid nitrogen, is applied internally, through the inside of the cutting tool (20; ¶ 0015).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Levasseur et al. (US Pub. No. 2018/0104750 A1) in view of Konyashin et al. (US Pub. No. 2012/0177453 A1) further in view of Shin (US Pub. No. 2011/0048183 A1).
Levasseur does not explicitly disclose the cutting speed, feed rate, depth of whether the tool is coated or not.
Shin discloses a method of cutting titanium in a turning operation being operated at a cutting speed of 150 m/min, a feed of 0.075 mm/rev and a depth of 0.76 (Shin ¶ 0036).  The method of Shin discloses an uncoated tool (Shin ¶¶ 0028, 0036).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Levasseur with an uncoated tool operated under the parameters taught in Shin in order to cut titanium work material while obtaining improved machining.
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.  Applicant argues that the variables are well-known in the art to represent particular parameters.  To this end, Applicant provides screen-shots of tables using the variables in the same manner as intended by Applicant.  This one example does not set an industry standard.  Examiner suggests explicitly defining the variables in the claims.  As such, the rejection under 35 USC 112 stands.
Applicant’s arguments with respect to the prior art and claim(s) 1, 2, 4, 6 and 8-10 have been considered but are moot because of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722